Citation Nr: 0904835	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  03-25 183A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for pulmonary emphysema with history of asthmatic bronchitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had active service from August 1940 to January 
1961.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

In November 2006, the Board remanded this issue for 
additional evidentiary development.  A review of the record 
shows that the remand instructions have been substantially 
complied with.  Stegall v. West, 11 Vet. App. 268 (1998).  
The case has since been returned to the Board and is now 
ready for appellate review.

Note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to March 2003, the Veteran's service-connected 
pulmonary emphysema with history of asthmatic bronchitis was 
not manifested by a forced expiratory volume in one second 
(FEV-1) of 40 to 55-percent of predicted, or by a forced 
expiratory volume in one second to forced vital capacity 
ratio (FEV-1/FVC) of 40 to 55 percent, or by Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) of 40 to 55 percent predicted.

2.  Between March 2003 and March 2006, the Veteran's service-
connected pulmonary emphysema with history of asthmatic 
bronchitis was manifested by a FEV-1 of 40 to 55-percent of 
predicted, or by a FEV-1/FVC of 40 to 55 percent, or by DLCO 
(SB) of 40 to 55 percent predicted. 

3.  Since March 2006, the Veteran's service-connected 
pulmonary emphysema with history of asthmatic bronchitis was 
not manifested by a FEV-1 of 40 to 55-percent of predicted, 
or by a FEV-1/FVC of 40 to 55 percent, or by DLCO (SB) of 40 
to 55 percent predicted.

4.  The Veteran's service-connected pulmonary emphysema with 
history of asthmatic bronchitis has not been manifested by a 
FEV-1of less than 40 percent of predicted value; a FEV-1/FVC 
of less than 40 percent; or DLCO (SB) less than 40 percent 
predicted; maximum exercise capacity less than 15 ml/kg/min 
oxygen consumption (with cardiac or respiratory limitation); 
cor pulmonale (right heart failure); right ventricular 
hypertrophy; pulmonary hypertension (shown by Echo or cardiac 
catheterization); episodes of acute respiratory failure; or 
requirement for outpatient oxygen therapy, at any time during 
the rating period.

CONCLUSIONS OF LAW

1.  Prior to March 2003, the criteria for a disability rating 
in excess of 30 percent for the Veteran's respiratory 
disabilities were not met.  38 U.S.C.A. §§ 1110, 1131, 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 
4.7, 4.96, 4.97, Diagnostic Codes 6600-6604 (2008).

2.  The criteria for a rating of 60 percent, but no higher, 
for the Veteran's respiratory disabilities, between March 
2003 and March 2006, have been met.  38 U.S.C.A. §§ 1110, 
1131, 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.321(b)(1), 4.7, 4.96, 4.97, Diagnostic Codes 6600-6604 
(2008).

3.  Since March 2006, the criteria for a disability rating in 
excess of 30 percent for respiratory disabilities have not 
been met.  38 U.S.C.A. §§ 1110, 1131, 1155, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.7, 4.96, 
4.97, Diagnostic Codes 6600-6604 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Such notice was not provided in this case.  Although the 
appellant received inadequate notice, and that error is 
presumed prejudicial, the record reflects that the purpose of 
the notice was not frustrated.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007); Vazquez-Flores, 22 Vet. App. at 
49.

In a September 2001 letter, the RO stated that to establish 
entitlement to an increased evaluation for his service-
connected emphysema, the evidence must show that his 
condition "ha[d] increased in severity."  The letter also 
explained that the VA was responsible for (1) requesting 
records from Federal agencies, (2) assisting in obtaining 
private records or evidence necessary to support his claim, 
and (3) providing a medical examination if necessary.  The 
March 2002 rating decision explained the criteria for the 
next higher disability rating available for pulmonary 
emphysema under the applicable diagnostic code.  The 
September 2003 statement of the case provided the appellant 
with the applicable regulations relating to disability 
ratings for his service-connected pulmonary emphysema, as 
well as the requirements for an extraschedular rating under 
38 C.F.R. § 3.321(b).  Moreover, the record shows that the 
appellant was represented by a Veteran's Service Organization 
and its counsel throughout the adjudication of the claims.  
Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based 
on the record as a whole, the Board finds that a reasonable 
person would have understood from the information that VA 
provided to the appellant what was necessary to substantiate 
his increased rating claims, and as such, that he had a 
meaningful opportunity to participate in the adjudication of 
his claims such that the essential fairness of the 
adjudication was not affected.  See Sanders, 487 F.3d at 891.

VA has obtained service medical records, assisted the Veteran 
in obtaining evidence, afforded the Veteran physical 
examinations, and obtained medical opinions as to the 
etiology and severity of disabilities.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file; and 
the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Increased Rating for Respiratory Disabilities

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  A 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation.  38 C.F.R. § 4.7.


It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Separate ratings can be assigned when the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's service-connected disability has been evaluated 
pursuant to 38 C.F.R. § 4.97, Diagnostic Code (DC) 6603, 
pulmonary emphysema.  

Under DC 6603, a 10 percent evaluation is assigned when the 
FEV-1 is 71 to 80 percent predicted, or; FEV-1/FVC ratio is 
71 to 80 percent predicted, or; a DLCO (SB) of 66 to 80 
percent predicted, or with maximum oxygen consumption of 15 
to 20 ml/kg/min (with cardiorespiratory limit).  

A 30 percent evaluation is assigned when the FEV-1 is 56 to 
70 percent predicted, or; FEV-1/FVC ratio is 56 to 70 percent 
predicted, or; a DLCO (SB) of 56 to 65 percent predicted, or 
with maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  

A 60 percent evaluation is assigned when the FEV-1 is 40 to 
55 percent predicted, or; FEV-1/FVC ratio is 40 to 55 percent 
predicted, or; a DLCO (SB) of 40 to 55 percent predicted, or 
with maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  

A maximum 100 percent rating is awarded for FEV-1 less than 
40 percent of predicted value; or the ratio of FEV-1/FVC is 
less than 40 percent; or DLCO (SB) less than 40 percent 
predicted; or maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation); or cor pulmonale (right heart failure); or right 
ventricular hypertrophy; or pulmonary hypertension (shown by 
Echo or cardiac catheterization); or episode(s) of acute 
respiratory failure; or requires outpatient oxygen therapy.  
38 C.F.R. § 4.97.

Factual Background

The Veteran is seeking a increased disability rating for 
emphysema, which is currently evaluated as 30 percent 
disabling.  The Veteran underwent a VA respiratory 
examination in September 2001.  He complained of persistent 
productive cough with whitish sputum and dyspnea on exertion.  
On examination, his lungs were clear to auscultation, with no 
wheezes, rales, or ronchi.  He reported no current treatment, 
and he was diagnosed with chronic bronchitis.  The PFT showed 
FEV1 of 96 percent of predicted and the actual FEV1/FVC ratio 
was 79 compared to a predicted value of 77.  

The claim file contains a July 2002 letter from J.O., M.D., 
who states that he has been treating the Veteran for 
emphysema and COPD.  He writes that the Veteran should not 
continue working because of chronic disease.  The evidence 
also includes a March 2003 letter from E.C., M.D., who states 
that the Veteran suffers from chronic airway obstruction with 
emphysema and moderately severe diffusion defect which makes 
him short of breath with minimal effort.  

The Veteran underwent an VA respiratory examination in July 
2003.  He reported chronic persistent cough, productive of 
clear yellow phlegm, and dyspnea following an attack.  He 
stated that he was unable to go up one flight of stairs or 
walk even a short distance.  He reported almost daily asthma 
attacks, and he was using albuterol and other medications.  
The Veteran was confined to his home because of respiratory 
and other disabilities.  Upon examination, his lungs were 
clear to auscultation and percussion.  There was no evidence 
of cor pulmonale, RVH, or pulmonary hypertension.  The 
examiner noted that the PFT results of May 2003 indicated 
chronic obstructive pulmonary disease with emphysema with 
moderately severe effusion defect unresponsive to 
bronchodilators.  The Veteran underwent a VA PFT in July 
2003, subsequent to the respiratory examination, at which 
time he had FEV1 of 80 percent of predicted and FEV1/FVC of 
77 percent.  

The claim file contains an October 2003 letter from J.C., who 
states that the Veteran's COPD had become "increasingly more 
symptomatic" in the past six months.  He reports the results 
of an undated PFT as FEV1 of 54 percent and FEV1/FVC of 41 
percent.  He states that the Veteran cannot walk continuously 
for more than one to two minutes and cannot climb more than 5 
steps without stopping for air.  

A December 2003 letter from R.P., M.D., states that the 
physician had been treating the Veteran since February and 
that his condition had been deteriorating over the past year.  
The Veteran reported he was unable to walk even short 
distances without getting short of breath or developing chest 
tightness or dizziness.  The doctor reported that a PFT done 
in March 2003 showed FEV1 of 68 percent, FEV1/FVC of 79 
percent, and DLCO of 51 percent.  He described these results 
as compatible with moderate airways obstruction with air 
trapping and moderate to severe diffusion defect consistent 
with pulmonary emphysema.  

The Veteran underwent a VA respiratory examination in March 
2006, in which the Veteran reported no emergency room visits 
or hospitalizations due to his respiratory symptoms.  He 
complained of productive cough on a daily basis and shortness 
of breath upon minimal effort.  He also reported daily asthma 
attacks which he treated with albuterol.  On examination, he 
was found to have bilateral end expiratory wheezes in all 
lung fields.  The PFT showed FEV1 of  98 percent predicted 
and FEV1/FVC of 110 percent predicted.  

Pursuant to the Board's remand instructions, the Veteran 
underwent a VA respiratory examination in January 2007.  He 
reported acute asthma attacks one to two times per year and a 
daily productive cough.  He had frequent dyspnea and chest 
pain upon any amount of exertion.  Upon examination, there 
was wheezing with no scarring or deformity of the chest wall.  
Diaphragm excursion and chest expansion were normal.  The 
examiner noted that the Veteran was scheduled for a PFT on 
two occasions, but he was unable to perform the test at 
either time.  There was no evidence of cor pulmonale, RVH or 
pulmonary hypertension.  The diagnosis was COPD with 
emphysema.  

Analysis

Based on the foregoing facts, the Board finds that the 
Veteran's respiratory disorder was properly rated as 30 
percent disabling from June 2001,when he filed his claim for 
an increased rating, until March 2003.  During that time, the 
evidence shows that FEV1 was 96 percent of predicted and 
FEV1/FVC ratio was 79 to a predicted value of 77, while no 
DLCO test was noted.  The Veteran reported that he has 
shortness of breath, productive cough, and daily asthma 
attacks controlled by albuterol, all of which are 
contemplated by a 30 percent rating.  

The evidence indicates, however, that as of March 2003, the 
Veteran's symptoms had increased in severity.  Specifically, 
a PFT performed in March 2003 showed that, while FEV1 and 
FEV1/FVC had not changed significantly, the DLCO was 51 
percent, which meets the criteria for a 60 percent disability 
rating.  By October 2003, the FEV1 had diminished to 54 
percent of predicted, and the FEV1/FVC ratio was 41 percent, 
which are also consistent with a 60 percent rating.  The 
claims file does not contain any other PFT results until 
those measured in March 2006.  Thus the evidence establishes 
that the Veteran's level of disability was consistent with a 
60 percent evaluation from March 2003 through March 2006.  

In March 2006, the Veteran's symptoms improved such that FEV1 
was 98 percent of predicted and FEV1/FVC ratio was 110 
percent of predicted.  These results do not meet the criteria 
for a disability rating in excess of the assigned 30 percent.  
The Board acknowledges that no DLCO was performed at that 
time.  The case was previously remanded for the purpose of 
obtaining DLCO test results.  However, the record indicates 
that the Veteran was unable to perform the bronchodilator 
tests, and thus no PFT results of any kind are available 
after March 2006.  The Board must therefore base its decision 
on the available evidence, which does not demonstrate a level 
of disability in excess of the currently assigned 30 percent.  
Accordingly, the Board finds that the Veteran's COPD with 
emphysema does not meet the criteria for a disability rating 
in excess of 30 percent after March 2006.  
The Board has considered whether another rating code is more 
appropriate or might afford a higher rating than the one used 
by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).  According to 38 C.F.R. § 4.96, which discusses 
special provisions regarding the evaluation of respiratory 
conditions, coexisting respiratory conditions under DCs 6600 
through 6817 and 6822 through 6847 shall not be combined with 
each other.  Rather, a single rating must be assigned under 
the DC that reflects the predominant disability, with 
elevation to the next higher evaluation where the severity of 
the overall disability warrants such elevation.  In this 
case, the evidence shows the Veteran has been variously 
diagnosed with bronchitis and COPD with emphysema, and he 
reports daily asthma attacks for which he has been prescribed 
an albuterol inhaler.  The rating criteria for bronchitis (DC 
6600), emphysema (DC 6603), and COPD (DC 6604) are identical; 
therefore the assignment of a different DC within this range 
would not change the Veteran's disability rating.  

Bronchial asthma is rated under DC 6602, which affords a 60 
percent evaluation where there is FEV1 of 40 to 55 percent 
predicted, or FEV1/FVC of 40 to 55 percent, or at least 
monthly visits to a physician for required care of 
exacerbations, or intermittent (at least 3 per year) courses 
of systemic (oral or parenteral) corticosteroids.  A 100 
percent rating is available where there is FEV1 less than 40 
percent predicted, FEV1/FVC less than 40 percent, more than 
one attack per week with episodes of respiratory failure, or 
where daily use of systemic high dose corticosteroids or 
immuno-suppressive medication is required.  The Veteran 
reported daily asthma attacks, but he did not report 
respiratory failure, use of corticosteroids, or monthly 
doctor visits to control his asthma.  Therefore a disability 
rating higher than the currently assigned 30 percent is not 
available under DC 6602 for any time during the rating 
period.  

In conclusion, the evidence of record supports an evaluation 
of 60 percent for the Veteran's respiratory disabilities, 
effective from March 2003 to March 2006.  The competent 
evidence does not warrant an evaluation greater than 30 
percent before or after those dates.  The Board notes that in 
reaching these conclusions, the benefit of the doubt doctrine 
has been applied where appropriate.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER


A disability rating greater than 30 percent for the Veteran's 
service-connected pulmonary emphysema with history of 
asthmatic bronchitis before March 2003 and after March 2006 
is denied.

From March 2003 to March 2006, a 60 percent disability rating 
for the Veteran's service-connected pulmonary emphysema with 
history of asthmatic bronchitis is granted, subject to the 
laws and regulations controlling the disbursement of monetary 
benefits.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


